DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 10 and 14 is/are objected to because of the following informalities:
At line 8 of claim 1, “of a lower portion” should be replaced with “of the lower portion”.
At line 18 of claim 1, “in multiple plies” should be replaced with “in the multiple plies”.
At line 19 of claim 1, “is deployed” should be replaced with “is deployed.”.
At line 2 of claim 10, “of the tether” should be replaced with “of the upper tether”.
At line 3 of claim 10, “of the tether” should be replaced with “of the upper tether”.
At line 5 of claim 10, “of the tether” should be replaced with “of the lower tether”.
At line 6 of claim 10, “of the tether” should be replaced with “of the lower tether”.
At line 2 of claim 14, “of the tether” should be replaced with “of the upper tether”.
At line 3 of claim 14, “of the tether” should be replaced with “of the upper tether”.
At line 5 of claim 14, “of the tether” should be replaced with “of the lower tether”.
At line 6 of claim 14, “of the tether” should be replaced with “of the lower tether”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US Patent 7,441,805).
In regards to claim(s) 1 and 3-6, Jamison et al. discloses the claimed limitations including an airbag device for a seat, comprising:
a housing (10) mounted on a vehicle;
an inflator (Reference is made to Column 2, lines 44-53) mounted on the housing; and
a cushion (100) configured to be contained in the housing, and to be deployed by gas supplied from the inflator, and having a cushion front part and a cushion rear part;
wherein the cushion front part (facing occupant) further comprises an upper portion (Reference is made to Figure 1B) and a lower portion (below indicator line for 120), the upper portion of the cushion front part is configured to be expanded and deployed and deployment of the lower portion of the cushion front part is configured to be partially restricted when the cushion is deployed; and,

wherein the cushion front part comprises a front panel part deployed towards a driver by the gas supplied from the inflator, the front panel part comprises:
a front expansion part formed by folding the front panel part in multiple plies, the front expansion part is configured to be unfolded and expanded when deployed (Reference is made to at least Column 3, lines 6-7, which references an initial folded configuration prior to the initial expansion); and
a front restriction part disposed under the front expansion part, formed by folding the front panel part in multiple plies, the front restriction part is configured to be kept folded even when deployed (Reference is made to Figures 1A-1C);
wherein the front restriction part comprises:
a restriction crease part created by folding the front panel part in a zigzag shape; and
a restriction binding part (150) configured to bind the restriction crease part and to keep the restriction crease part folded when deployed (Reference is made to Figures 1A-1C);
wherein the front restriction part is located in a central portion of the front panel part when the cushion is folded and is configured to create a concave shape at a lower portion of the front panel part when the cushion is deployed (Reference is made to Figures 1B-1C, concave proximate the upper end of the binding region 150);


In regards to claims 11-13, Jamison et al. discloses an airbag device for a driver’s seat, comprising:
a housing (10) mounted on a vehicle;
an inflator (Reference is made to Column 2, lines 44-53) mounted on the housing; and
a cushion (100) configured to be contained in the housing, and to be deployed by gas supplied from the inflator, and having a cushion front part and a cushion rear part;
wherein the cushion front part (facing occupant) further comprises an upper portion (Reference is made to Figure 1B) and a lower portion (below indicator line for 120), the upper portion of the cushion front part is configured to be expanded and deployed and deployment of the lower portion of the cushion front part is configured to be partially restricted when the cushion is deployed; and,
wherein the cushion rear part (facing the vehicle) is disposed opposite the cushion front part to partially restrict the deployment of the lower portion of the cushion front part (Reference is made to Figure 1B where the lower portion has both the cushion front and rear parts seamed);
wherein the cushion rear part comprises a rear panel part coupled with the cushion front part to face the cushion front part, and

wherein the rear fold part comprises:
a fold crease part created by folding the rear panel part in a zigzag shape; and
a fold binding part (150) configured to bind the fold crease part and to keep the fold crease part folded when deployed (Reference is made to Figures 1A-1C);
further comprising a tether part (160) coupled to the cushion front part and the cushion rear part configured to restrain the deployed cushion (Reference is made to Figures 1A-1C).

Examiner is taking OFFICIAL NOTICE that it is old and well known to use zig-zag folding for airbag cushions in modules.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the airbag apparatus of Jamison et al. to be located on a steering wheel as it is an old and well known alternative location for frontal airbags.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the airbag apparatus of Jamison et al. to include a folding the front expansion part in a similar creased zig-zag manner as the front restriction part as it is old and well known to utilize zig-zag folding in airbags.


Allowable Subject Matter
Claim(s) 7-10 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper as detailed below.
In regards to the arguments to the claim objections, the ends of the upper and lower tether parts should be labeled accordingly.
The rejection under 35 U.S.C. 102 has been withdrawn in view of the amended claim limitations.
In regards to the arguments pertaining to the rejection under U.S.C. 103, Examiner maintains the previous rejection is proper.  The limitations do not require the deployed state to be a fully deployed state, a partially inflated state is still a deployed state.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616